Proceeding pursuant to EDPL 207 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b]) to annul a determination of respondents to acquire certain real property by eminent domain.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties and filed June 2, 2010,
It is hereby ordered that said proceeding is unanimously dismissed without costs upon stipulation. Present—Centra, J.P., Peradotto, Lindley, Sconiers and Gorski, JJ.